Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a response to U.S. Patent Application No. 17/582,852 filed on 01/24/2022 in which Claims 1 – 20 were presented for examination.

Status of the Claims
	Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Claims 1, 4 – 7, 12 – 14, 16 – 18 and 19 are rejected under 35 U.S.C. 102(a)(1) and Claims 2, 3, 8 – 11, 15 and 20 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Incorporation by Reference
The attempt to incorporate subject matter into this application by reference to US 2020/0034432 is ineffective because the root words “incorporate” and/or “reference” have been omitted (See 37 CFR 1.57(c)(1); the reference document is not clearly identified as required by 37 CFR 1.57(c)(2).
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “seed landmark text”, “landmark text”, “milestone overview text” , however, the use of these terms render the claim indefinite, because it is unclear the meaning of the terms. After despite reviewing of the disclosure, the examiner cannot find any specific definition of the terms. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
For purposes of examination, the examiner interpreted the terms as “seed landmark text” and “landmark text” as “first text or initial text” and “milestone text” as some particular text having a feature or distinction within the text.

Claim 1 recites “seed landmark text” and “landmark text”, it is unclear if the claim is referring to different terms or if it is the same. Accordingly, the claim is indefinite. 

Claim 16 recites “claimed elements” and claim 17 recites “unclaimed elements”, this claim language is indefinite, because it is unclear the meaning of the terms. After despite reviewing of the disclosure, the examiner cannot find any description regarding what is considered claimed and unclaimed elements. For purpose of examination, the examiner interpreted the claims as creating a list.

Claim 19, recites “comprising granting rights to the document”, this claim language is indefinite because it is unclear if granting rights to the document means that the document is being protected or if the use need the rights in order to access the document. For purposes of examination, the examiner interpreted the claim as having authorization to access the document.

Claim 20 recites” comprising guiding text generation with a chatbot”, this claim language is indefinite, because it is unclear how the chatbot is guiding the text generation, after despite reviewing of the disclosure, the examiner cannot find any description about how a chatbot is use in order to guide the creation of text.
For purposes of examination, the user interpreted the claim as having a chatbot available.
Due to at least their dependency upon Claim 1, Claims 2 – 20 are also indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 – 7, 12 – 14, 16 – 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghoshal et al. (US 2020/0125574) (hereinafter, Ghoshal).

	Regarding Claim 1, Ghoshal teaches a method to generate a document (See Ghoshal’s Abstract), comprising:
	providing a document structure having one or more seed landmark texts therein, each landmark text including a milestone overview text and a plurality of component texts (Ghoshal in par 0050 – 0051, teaches a smart digital content recommendation tool that may be an artificial intelligence (AI) driven tool configured to process and analyze input content (e.g., text, images) from a content author in real time. The tool can receive original content as input in the form of text and/or images. Ghoshal in par 0070 and Fig. 12, further teaches that original authored content may be received from a user via the client device 410. The original authored content may correspond to text typed by the user, new image created or imported by the user or a new graphic created by the user); 
	from the milestone overview text, generating one or more artificial-intelligence- generated text suggestions to supplement the milestone overview text (Ghoshal in par 0070 – 0071 and Fig. 12, further teaches that the original authored content may be received from a user via the client device. At step 1204, the content received in step 1202 may be processed, by the input processing/analysis component 420. For text input received in step 1202, the processing may  include text parsing, identification of keywords, steaming, synonym analysis/ retrieval, and the like. Step 1204 may include using AI-based image classification tool to identify particular image features and/or generate image tags. Ghoshal in par 0074 and Fig. 12, further teaches that the content recommendation engine 425 may calculate the Euclidean distance between the feature vector generated in step 1206, and each of the other feature vectors stored in the vector space/spaces 430. Based on the distances calculated, the engine 425 may rank feature vectors in ascending order of feature space distance, so that the smaller the distance between the two feature vectors, the higher the rank. Such techniques may allow the content recommendation engine 425 to determine a set of highest ranking feature vectors within the vector space(s) 430, which are most similar in features/characteristics/etc. to the feature vector generated in step 1206 based on the input received in step 1202. Ghoshal in par 0114, further teaches that after one or more content resources (e.g., images, articles, etc.) have been identified as potentially related to the content currently being created by the user via the user interface 415, the related content resources are transmitted back to the content recommendation engine 425, where they may be retrieved, modified, and embedded into the user interface 415, for example, by the content retrieval/embedding component 445. Using the retrieval/embedding component 445, the potentially related content resources may be provided to the user via the user interface 415 in such a way that they may be optionally selected to be included with the content currently being created); 
	combining the milestone overview text with each component text and generating one or more artificial-intelligence-generated component text suggestions (Ghoshal in par 0052 – 0053 and Fig. 4, further teaches that interactions between client device 410 and recommendation server 425 may be Internet-based web browsing sessions, or client-server application sessions, during which users access may input original authored content via the client device 410, and receive content recommendations from server 425 in the form of additional content that retrieved from the repository 440 and linked or embedded into the content authoring user interface at the client device 410. Ghoshal in par 0114, further teaches that after one or more content resources (e.g., images, articles, etc.) have been identified as potentially related to the content currently being created by the user via the user interface 415, the related content resources are transmitted back to the content recommendation engine 425, where they may be retrieved, modified, and embedded into the user interface 415, for example, by the content retrieval/embedding component 445); and 
	creating the document by combining the milestone overview, the one or more artificial- intelligence-generated text suggestions, and each component text with corresponding one or more artificial-intelligence-generated component text suggestions (Ghoshal in par 0049 – 0050, teaches that when a user is creating/authoring original media content (e.g., articles, newsletters, emails, blog posts, etc.), it is often useful to enhance the authored content with relevant additional content such as related images, audio/video clips, links to related articles or other content. A smart digital content recommendation tool may be an artificial intelligence (AI) driven tool configured to process and analyze input content (e.g., text, images) from a content author in real-time, and to recommend relevant images, additional text content, and/or other relevant media content (e.g., audio or video clips, graphics, social media posts, etc.), from one or more trusted content repositories. Ghoshal in par 0114, further teaches that after one or more content resources (e.g., images, articles, etc.) have been identified as potentially related to the content currently being created by the user via the user interface 415, the related content resources are transmitted back to the content recommendation engine 425, where they may be retrieved, modified, and embedded into the user interface 415, for example, by the content retrieval/embedding component 445).

	Regarding Claim 4,  Ghoshal teaches the limitations contained in parent Claim 1. Ghoshal further teaches:
	wherein the document structure comprises one or more figures, wherein each figure comprises a brief description of the drawing, a figure description overview, and a detailed description for the figure with component texts corresponding to items in the figure (Ghoshal in par 0053 teaches that various different media types or file types of content may be input as original content by a content author. These various different media types authored by or recommended to the content author may include text (e.g. authoring a letter, article or blog), images, audio or video content. Ghoshal in par 0079, and Fig. 23, teaches an original content including a figure and text together. The processing and analysis service 420 and/or the content recommendation engine 425 may perform a word sense disambiguation process on the two image tags, to determine which sense of the word crane each refers to. The word sense disambiguation process may initially retrieve a Wordnet database entry (or other definition data) associated with the each tag, as shown in FIG. 22 for the two different “Crane” tags. Then, as shown in FIGS. 23-24, using the other keywords within the authored document, and/or the specific context of the word “Crane” within the document (e.g., description, part of speech, tense, etc.), the processing and analysis service 420 and/or the content recommendation engine 425 may determine the most likely meaning of the word crane within the authored text document, and thus which of the “Crane” image tags is related to the authored text document. A similar disambiguation process may be performed using image similarity. For instance, the processing and analysis service 420 and/or the content recommendation engine 425 may identify common image features between the images associated with the authored content (e.g., drawn or authored images) and the two different “Crane” images, in order to determine which crane is the appropriate related image. These disambiguation processes also may be combined in various ways, for example, comparing keywords extracted from the authored text document to the visual features extracted from the images, etc. Therefore, in an authored text document referring to a crane, the related words “boom” and “pulley” might be matched visually to the lower crane in FIG. 23 image if a boom and pulley can be visually identified within that image. Similarly, if the authored text document refers to a crane and includes the related words “beak” and “feathers,” then the “crane” keyword might be matched visually to the upper crane image if a beak and feathers can be visually identified within that image).

	Regarding Claim 5, Ghoshal teaches the limitations contained in parent Claim 1. Ghoshal further teaches:
	comprising biasing neural network weights with the milestone overview text when generating a context-sensitive component text suggestion (Ghoshal in par 0050, teaches a smart digital content recommendation tool. The smart digital content recommendation tool may be an artificial intelligence (AI) driven tool configured to process and analyze input content (e.g., text, images) from a content author in real-time, and to recommend relevant images, additional text content, and/or other relevant media content (e.g., audio or video clips, graphics, social media posts, etc.), from one or more trusted content repositories. Ghoshal in par 0084, further teaches that machine learning techniques may be used based on Wikipedia and/or other sources to build a semantic interpreter that maps fragments of natural language text into a weighted sequence of Wikipedia concepts ordered by their relevance to the input. Input texts therefore may be represented as weighted vectors of concepts, called interpretation vectors. The meaning of a text fragment is thus interpreted in terms of its affinity with a host of Wikipedia concepts. Semantic relatedness of texts then may be computed by comparing their vectors in the space defined by the concepts, for example, using the cosine metric).

	Regarding Claim 6, Ghoshal teaches the limitations contained in parent Claim 1. Ghoshal further teaches:
	wherein the combining further comprises combining a title and a background text with the one or more seed landmark texts and providing the combined title, background, and seed landmark texts to a learning machine to synthesize artificial-intelligence- generated text (Ghoshal in par 0051, further teaches (a) receiving original content as input, in the form of text and/or images, (b) extracting keywords and/or topics from the original content, (c) determining and storing associated keyword and/or topic tags for the original content, (d) converting the original content (e.g., input text and/or images) into vectors within a multi-dimensional vector space, (e) comparing such vectors to a plurality of other content vectors, each of which represents additional content in a content repository, in order to find a identify various potentially-relevant additional content related to the original content input authored by the user/author, and finally (f) retrieve and present the identified additional content to the author via the smart digital content recommendation tool. Ghoshal in par 0085, further teaches that for each article there may be one concept which is the title of the article. When the content recommendation engine 425 receives a text document via user interface 415, the text may first be summarized. In these cases, each unique word in the text, after the stop words are removed and the words stemmed, may be given a weight based on frequency and inverse frequency of the word in the article. Each word may then be compared to see what Wikipedia articles [concepts] it appears in, and thus for that word the content recommendation engine 425 may create a concept vector. The concept vectors for all the words in the text document can be combined to form a weighted concept vector for the text document. The content recommendation engine 425 then may measure the similarity between each word concept vector and the text concept vector).

	Regarding Claim 7, Ghoshal teaches the limitations contained in parent Claim 1. Ghoshal further teaches:
	comprising: extracting one or more references from a figure and annotating the one or more references with text [0065] In step 604, the content item retrieved in step 602 may be parsed/analyzed/etc. in order to extract a set of item features or characteristics. The type of parsing, processing, feature extraction, and/or analysis performed in step 604 may depend on the type of the content item. For image content items, artificial intelligence-based image classification tools may be used to identify particular image features and/or generate image tags. As shown in the example image of FIG. 7, the image analyses may identify a plurality of image features (e.g., smile, waitress, counter, sale machine, coffee cup, cake, hand, food, human, café, etc.), and the image may be tagged with each of these identified features); and 
	forming one or more artificial-intelligence-generated reference text suggestions (Ghoshal in par 0049 – 0050, teaches that when a user is creating/authoring original media content (e.g., articles, newsletters, emails, blog posts, etc.), it is often useful to enhance the authored content with relevant additional content such as related images, audio/video clips, links to related articles or other content. A smart digital content recommendation tool may be an artificial intelligence (AI) driven tool configured to process and analyze input content (e.g., text, images) from a content author in real-time, and to recommend relevant images, additional text content, and/or other relevant media content (e.g., audio or video clips, graphics, social media posts, etc.), from one or more trusted content repositories. Ghoshal in par 0114, further teaches that after one or more content resources (e.g., images, articles, etc.) have been identified as potentially related to the content currently being created by the user via the user interface 415, the related content resources are transmitted back to the content recommendation engine 425, where they may be retrieved, modified, and embedded into the user interface 415, for example, by the content retrieval/embedding component 445).

	Regarding Claim 12, Ghoshal teaches the limitations contained in parent Claim 1. Ghoshal further teaches:
	comprising determining when two pieces of text, component, module, code, data structure, or image perform a similar task and showing the determined text, component, module, code, data structure, or image to a user (Ghoshal in par 0084 – 0085, further teaches that a semantic interpreter may iterate over the text words, retrieve corresponding entries from the inverted index, and merges them into a weighted vector. Entries of the weighted vector may reflect the relevance of the corresponding concepts to text T. To compute semantic relatedness of a pair of text fragments, their vectors may be compared using, e.g., the cosine metric. Similar methods for generating features for text categorization may include supervised learning tasks, in which words occurring in the training documents may be used features. Therefore, in some examples Wikipedia concepts may be used to augment the bag of words. On the other hand, computing semantic relatedness of a pair of texts is essentially a “one-off” task, therefore, the bag of words representation may be replaced with a representation based on concepts).

	Regarding Claim 13, Ghoshal teaches the limitations contained in parent Claim 12. Ghoshal further teaches:
	comprising breaking-down the milestone overview text into one or more alternate components with different component text but capable of performing the milestone overview text based on teachings from prior art documents and showing the one or more alternate components as a artificial-intelligence-generated design around satisfying the milestone overview text, wherein the breaking-down comprises applying an artificial intelligence software to detect similarity of functions (Ghoshal in par 0084, teaches text classification/relatedness evaluation techniques, one advantage of using large-scale publically available knowledge sources (e.g., Wikipedia or other encyclopedias) is access to vast amounts of highly organized human knowledge pre-encoded into the publically available sources, which are in constant change/development. Machine learning techniques may be used based on Wikipedia and/or other sources to build a semantic interpreter that maps fragments of natural language text into a weighted sequence of Wikipedia concepts ordered by their relevance to the input. Input texts therefore may be represented as weighted vectors of concepts, called interpretation vectors. The meaning of a text fragment is thus interpreted in terms of its affinity with a host of Wikipedia concepts. Semantic relatedness of texts then may be computed by comparing their vectors in the space defined by the concepts, for example, using the cosine metric).

	Regarding Claim 14, Ghosal teaches the limitations contained in parent Claim 1. Ghosal further teaches:
	comprising detecting plagiarism in the document by matching the document text to text crawled from the Internet (Ghoshal in par 0049, teaches that when a user is creating/authoring original media content (e.g., articles, newsletters, emails, blog posts, etc.), it is often useful to enhance the authored content with relevant additional content such as related images, audio/video clips, links to related articles or other content. However, searching for such additional content, as well as embedding that additional content within the user's original authored content, may be difficult in several respects. The initial difficulties may involve finding safe/secure additional content from a trusted source, and ensuring that user/author is authorized to incorporate that content within their work. Ghoshal in par 0064, further teaches that content repositories 440 may be external data sources, such as Internet web servers or other remote data stores, systems 400 that retrieve and vectorize content from local and/or privately-controlled content repositories 440 may realize several technical advantages in the operation of system 400, including assurances that the content from repository 440 will be preserved and accessible when needed, and that the user/author is authorized to use and reproduce the content from repository 440).

	Regarding Claim 16, Ghoshal teaches the limitations contained in parent Claim 1. Ghoshal further teaches:
	comprising generating a list of claimed elements (Ghoshal in par 0084, teaches that each concept may be represented as an attribute vector of words that occur in the corresponding article. Entries of these vectors may be assigned weights using, for example, a TFIDF scheme. These weights may quantify the strength of association between words and concepts. To speed up semantic interpretation, an inverted index, which maps each word into a list of concepts in which it appears, may be used. The inverted index also may be used to discard insignificant associations between words and concepts, by removing those concepts whose weights for a given word are below a certain threshold).  
	
	Regarding Claim 17, Ghoshal teaches the limitations contained in parent Claim 1. Ghoshal further teaches: 
	comprising generating a list of unclaimed elements (Ghoshal in par 0084, teaches that each concept may be represented as an attribute vector of words that occur in the corresponding article. Entries of these vectors may be assigned weights using, for example, a TFIDF scheme. These weights may quantify the strength of association between words and concepts. To speed up semantic interpretation, an inverted index, which maps each word into a list of concepts in which it appears, may be used. The inverted index also may be used to discard insignificant associations between words and concepts, by removing those concepts whose weights for a given word are below a certain threshold).  

	Regarding Claim 18, Ghoshal teaches the limitations contained in parent Claim 1. Ghoshal further teaches:
	wherein the document is part of a portfolio accessible to one or more licensees (Ghoshal in par 0053, teaches that various different media types or file types of content may be input as original content by a content author at client device 410, and similarly various different media types or file types of content may be stored in the content repositories 440 and recommended for/embedded into the front-end user interfaces at the client device 410. These various different media types authored by or recommended to the content author may include text (e.g., authoring a letter, article, or blog), images (selected by or for the author), audio or video content resources, graphics, social media content, (e.g., posts, messages, or tweets on Facebook, Twitter, Instagram, etc.).
	
	Regarding Claim 19, Ghoshal teaches the limitations contained in parent Claim 1. Ghoshal further teaches:
	comprising granting rights to the document (Ghoshal in par 0146, further teaches that cloud infrastructure system 4002 may provide services to multiple customers in parallel. The cloud infrastructure system 4002 may store information for these customers, including possibly proprietary information. In some examples, the cloud infrastructure system 4002 includes an identity management subsystem (IMS) 4028 that is configured to manage customers information and provide the separation of the managed information such that information related to one customer is not accessible by another customer. IMS 4028 may be configured to provide various security-related services such as identity services, such as information access management, authentication and authorization services, services for managing customer identities and roles and related capabilities, and the like).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal in view of Lee et al. (US 2016/0092405) (hereinafter, Lee).

	Regarding Claim 2, Ghoshal teaches the limitations contained in parent Claim 1. Ghoshal further teaches:
	Ghoshal in par 0053, teaches that various different media types or file types of content may be input as original content by a content author at client device 410, and similarly various different media types or file types of content may be stored in the content repositories 440 and recommended for/embedded into the front-end user interfaces at the client device 410. These various different media types authored by or recommended to the content author may include text (e.g., authoring a letter, article, or blog), images (selected by or for the author), audio or video content resources, graphics, social media content, (e.g., posts, messages, or tweets on Facebook, Twitter, Instagram, etc.
	However, Ghoshal does not specifically disclose that the content is associated with a chapter, thus Ghoshal does not specifically disclose wherein the document structure comprises an outline, wherein each landmark text comprises a chapter overview, and wherein the component texts comprise a chapter outline.  
	Lee teaches 	wherein the document structure comprises an outline (Lee in par 0035, teaches dynamic presentation of contextually relevant content during an authoring experience. In some configurations, as a user writes about a topic, the authored content is analyzed to identify one or more keywords that may be used to identify, retrieve and present suggested content to the user. Lee in par 0151, further teaches that the selected keywords for retrieving suggested content 1304 may be more focused on keywords related to London and sites in London. As can be appreciated, in some implementations, such techniques may involve the generation of a tree structure of the input. The tree structure may be based on one or more elements of the input, such as titles, section titles, line breaks, formatting indicators or other characteristics),
	wherein each landmark text comprises a chapter overview (Lee in table 1, shows a list of example relationships that may be utilized by the author to describe his/her intent. A shown in table 1, a teaser is for example the title and background image from a chapter/section, used as preview for the chapter/section before drilling in.   Lee in par 0064, further teaches that when an article is retrieved from the content resources 126, the structure of the article may indicate that the title of the article as well as the title of each section should be given more emphasis than other parts of the article), and 
	wherein the component texts comprise a chapter outline (Lee in par 0035, teaches dynamic presentation of contextually relevant content during an authoring experience. In some configurations, as a user writes about a topic, the authored content is analyzed to identify one or more keywords that may be used to identify, retrieve and present suggested content to the user. Lee in par 0151, further teaches that the selected keywords for retrieving suggested content 1304 may be more focused on keywords related to London and sites in London. As can be appreciated, in some implementations, such techniques may involve the generation of a tree structure of the input. The tree structure may be based on one or more elements of the input, such as titles, section titles, line breaks, formatting indicators or other characteristics). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Lee with teaching as in Ghoshal in order to allow the user of Ghoshal to create a book as disclosed in Lee. The motivation for doing so would have been to provide to the author contextually relevant content during an authoring experience (See Lee’s Abstract and par 0035).

	Regarding Claim 3, Ghoshal in view of Lee teaches the limitations contained in parent Claim 2. Ghoshal further teaches:
	wherein the document comprises a fiction work, a non-fiction work, a computer readable code, a machine specification, or a mechanical description (Ghoshal in par 0049 – 0050, teaches that when a user is creating/authoring original media content (e.g., articles, newsletters, emails, blog posts, etc.), it is often useful to enhance the authored content with relevant additional content such as related images, audio/video clips, links to related articles or other content. A smart digital content recommendation tool may be an artificial intelligence (AI) driven tool configured to process and analyze input content (e.g., text, images) from a content author in real-time, and to recommend relevant images, additional text content, and/or other relevant media content (e.g., audio or video clips, graphics, social media posts, etc.), from one or more trusted content repositories).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal in view of Li et al. (US 2021/0374340) (hereinafter, Li).

	Regarding Claim 8, Ghoshal teaches the limitations contained in parent Claim 1. 
	However, Ghoshal does not specifically disclose comprising performing grammar analysis and suggesting grammar correction and editing the document for conciseness.  
	Li teaches an editor services that receives textual input. The editor service provides the textual input to a rule-based grammar checker to obtain a grammar checker result (See Li’s Abstract). Li in par 0015, further teaches using an editor service as an orchestration engine for applying both a rule-based grammar checker and a machine learning model to a textual input to obtain additional suggestions for improving the grammar and fluency of the textual input, in addition to those surfaced by the rule-based grammar checker. Based upon the results output by the rule-based grammar checker and the machine learning fluency model, the editor service selects an output that is to be surfaced for the users, and generates a representation of that output that can be sent to the client computing system for surfacing to the user.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Li with the teaching as in Ghoshal in order to provide the user of Ghosal with a grammar checker as disclosed in Li. The motivation for doing so would have been to provide the user with a tool that identifies potential fluency errors and corresponding suggestions to address those errors, in the textual input (See Li’s par 0031). 

Claims 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal in view of Zhou et al. (US 2021/0374198) (hereinafter, Zhou).

	Regarding Claim 9, Ghoshal teaches the limitations contained in parent Claim 1. 
	However, Ghoshal does not specifically disclose comprising applying a transformer with an encoder that reads the text input and a decoder that produces a prediction for the text.  
	Zhou teaches a method to generate, in real-time, copy suggestions for a directed content for interactive design operations of copy. A generative deep learning model encodes content of the website into an embedded form with context of the content. The model decodes the encoded form of the content based on the user input to generate copy suggestions (See Zhou’s Abstract).
	Zhou in par 0035 – 0036, further teaches that web content encoder 130 takes featurized content data 142 of the landing page 104A as an input and generates embedded content data 140. Web content encoder 130 may be based on a pre-trained natural language representation model, Bidirectional Encoder Representations from Transformers (BERT) and a robustly optimized BERT pretraining approach (RoBERTa), for example. By embedding contexts of landing page 104A into the featurized content data 142 of web content data 140, embedded content data 140 captures an understanding the website, organization, the item, or the service to be advertised by the copy in the deep learning model 128. Copy decoder 132 may receive the embedded content data 140 as an input. Copy decoder 132 decodes embedded content data 140 and generates one or more preliminary suggestions 144 of copy. In aspects, copy decoder 132 may be based on a transformer-based language model, which predicts subsequent words of copy based on the existing words plus its understanding the information from the landing page. In aspects, copy decoder 132 may be based on Generative Pre-trained Transformer 2 (GPT-2), for example. GPT-2 uses auto-regressive, transformer decoder blocks to iteratively suggest subsequent words (or tokens) to accurately generate preliminary suggestions 144 of copy for the website, the organization, the item, or the service.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Zhou with the teaching as in Ghoshal in order to provide the user of Ghosal with accurate suggestions. The motivation for doing so would have been to provide the user with accurately generate suggestions of content as a result of using a generative pre-trained transformer (See Zhou’s par 0036). 
	
	Regarding Claim 10, Ghoshal in view of Zhou teaches the limitations contained in parent Claim 10. Zhou further teaches:
	wherein the transformer comprises a generative pre-trained transformer (GPT) (Zhou in par 0035 – 0036, teaches that decoder 132 may be based on a transformer-based language model, which predicts subsequent words of copy based on the existing words plus its understanding the information from the landing page. In aspects, copy decoder 132 may be based on Generative Pre-trained Transformer 2 (GPT-2), for example. GPT-2 uses auto-regressive, transformer decoder blocks to iteratively suggest subsequent words (or tokens) to accurately generate preliminary suggestions 144 of copy for the website, the organization, the item, or the service).
 
	Regarding Claim 11,  Ghoshal teaches the limitation contained in parent Claim 1. 
	However, Ghoshal does not specifically disclose comprising applying GPT (Generative Pre-trained Transformer) model or a BERT (Bidirectional Encoder Representations from Transformers) model to generate the text.  
	Zhou in par 0035 – 0036, further teaches that web content encoder 130 takes featurized content data 142 of the landing page 104A as an input and generates embedded content data 140. Web content encoder 130 may be based on a pre-trained natural language representation model, Bidirectional Encoder Representations from Transformers (BERT) and a robustly optimized BERT pretraining approach (RoBERTa), for example. By embedding contexts of landing page 104A into the featurized content data 142 of web content data 140, embedded content data 140 captures an understanding the website, organization, the item, or the service to be advertised by the copy in the deep learning model 128. Copy decoder 132 may receive the embedded content data 140 as an input. Copy decoder 132 decodes embedded content data 140 and generates one or more preliminary suggestions 144 of copy. In aspects, copy decoder 132 may be based on a transformer-based language model, which predicts subsequent words of copy based on the existing words plus its understanding the information from the landing page. In aspects, copy decoder 132 may be based on Generative Pre-trained Transformer 2 (GPT-2), for example. GPT-2 uses auto-regressive, transformer decoder blocks to iteratively suggest subsequent words (or tokens) to accurately generate preliminary suggestions 144 of copy for the website, the organization, the item, or the service.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Zhou with the teaching as in Ghoshal in order to provide the user of Ghosal with accurate suggestions. The motivation for doing so would have been to provide the user with accurately generate suggestions of content as a result of using a generative pre-trained transformer (See Zhou’s par 0036). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal in view of Csomai et al. (US 2010/0145678) (hereinafter, Csomai).

	Regarding Claim 15, Ghoshal teaches the limitations contained in parent Claim 1. Ghoshal further teaches:
	Ghoshal in par 0084, teaches the creation of a list, However, does not specifically disclose comprising generating a part list by detecting noun phrases (NPs) in the document and corresponding numbers for the NPs.  
	Csomai teaches a method for automatic keyword extraction based on supervised or unsupervised machine learning techniques (See Csomai’s Abstract).
	Csomai in par 0028, teaches that keyword extraction is the identification, within a supplied document, of one or more keywords which can be used to locate information of interest within the document. Csomai in par 0033 and Fig. 1, further teaches that the entire document or collection of documents is processed, the output after the last step shown is a set, list, or collection of keywords, or multiple collections, one for each input document, having a desired number of entries. Csomai in par 0072, further teaches that the calculation of a syntactic feature such as the numeric part-of-speech pattern feature is detailed in FIG. 6. A candidate phrase is provided in block 602 from a list of candidate entries.	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Csomai with the teaching as in Ghoshal in order to provide the system of Ghoshal with the capability of generating a list of phrases as disclosed in Csomai. The motivation for doing so would have been to provide the user with a method that generate a list by automatically extracting noun phrases from text using machine learning techniques (See Csomai’s Abstract).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal in view of Temkin et al. (US 2020/0251111) (hereinafter, Temkin).

	Regarding Claim 20,  Ghoshal teaches the limitations contained in parent Claim 1. 	However, Ghoshal does not specifically disclose comprising guiding text generation with a chatbot.
	Temkin in par 0059 –  0062, teaches that the 130 may also provide phrases, grammars, and keywords to a language expansion service. For example, the server 120 can receive natural language and generate variations, e.g., using synonyms, using more colloquial or more formal language, changing word order, and other techniques. The chatbot 135 can then be generated to recognize and correctly interpret these variations as corresponding to the same original intent statement from which they were derived. This allows the automated response system to provide a more robust level of service and greater accuracy, without requiring a user to predict or manually enter the variations that users may use. The chatbot is used to interpret and respond to questions from a user. Temkin in par 0081, teaches that an automated response system can provide descriptions of data sources and data objects. The system can enable users to perform follow up actions and contact experts in specific domain areas. The system can also recommend content based on user affinity, a user’s role, and user behavior. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Temkin with the teaching as in Ghoshal in order to provide the user of Ghoshal with a chatbot service as disclosed in Temkin. The motivation for doing so would have been to provide the user with a integrated tool that quickly facilitate access to information (See Temkin’s Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176